FILED

AUG - 4 2020
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE Clerk, U. S. District Court
AT GREENEVILLE Eastern District of Tennessee
At Knoxville
UNITED STATES OF AMERICA )
)
Vv. )
) No. __2:19-CR-14
XIAORONG YOU ) a
aka SHANNON YOU; ) District Judge Greer
XIANGCHEN LIU; )
and )
HONGME]I FAN )

FIRST SUPERSEDIN ICT T

The Grand Jury charges:

COUNT ONE
(Conspiracy to Commit Theft of Trade Secrets, 18 U.S.C. § 1832(a)(5))

1, Beginning not later than on or about March 16, 2017 and continuing through at
least on or about November 10, 2018, in the Eastern District of Tennessee and elsewhere, the
defendants XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN knowingly conspired
and agreed together and with other persons known and unknown to the grand jury, to steal trade
secret information that cost at least approximately $119,600,000 to develop, that is:

(a) With intent to convert a trade secret that was related to a product and
service used in and intended for use in interstate and foreign commerce, to the economic benefit
of persons other than the trade secret’s owner, and intending and knowing that the offense would
injure the trade secret’s owner, the defendants conspired to knowingly steal, and without

authorization appropriate, take, carry away, and conceal such information, in violation of 18

U.S.C. § 1832(a)(1);
(b) With intent to convert a trade secret that was related to a product and
service used in and intended for use in interstate and foreign commerce, to the economic benefit
of persons other than the trade secret’s owner, and intending and knowing that the offense would
injure the trade secret’s owner, the defendants conspired to knowingly and without authorization
copy, duplicate, photograph, download, upload, replicate, transmit, deliver, send, mail,
communicate, and convey such information, in violation of 18 U.S.C. § 1832(a)(2); and

(c) With intent to convert a trade secret that was related to a product and
service used in and intended for use in interstate and foreign commerce, to the economic benefit
of persons other than the trade secret’s owner, and intending and knowing that the offense would
injure the trade secret’s owner, the defendants conspired to knowingly possess such information,
knowing the same to have been stolen and appropriated, obtained, and converted without
authorization, in violation of 18 U.S.C. § 1832(a)(3);

(d) such trade secret information (“TSI”) relating primarily to:

° a formulation for a bispheno!-A-free (as defined in paragraph 2) coating
for use inside cans (e.g., beer or other beverage cans) that prevents the contents of the can from
interacting with the metal surface of the can over time, owned by Akzo-Nobel and its affiliates
and subsidiaries (“Akzo-Nobe!”);

° the chemical substances used to create a substitute for epoxy coatings
containing bisphenol-A, owned by “TSI Owner #2”;

° newly-developed bisphenol-A-free polyolefin dispersion coatings for the
inside of food and drink cans, such as aluminum soda cans, that protect both the can from
corrosion and its contents from contamination by the can’s material, owned by The Dow

Chemical Company and its affiliates and subsidiaries (“Dow Chemical”);
« formulas used to develop bisphenol-A-free interior sprays for aluminum
and steel food and beverage cans, owned by PPG Industries, Inc. and its affiliates and
subsidiaries (“PPG”);

© the development of bisphenol-A-free liquid coating compositions for
forming FDA-compliant and EU-compliant, food-contact-safe coatings on the surfaces of metal
beverage cans and in the development of analogous coatings for metal food cans owned by The
Sherwin Williams Company and its affiliates and subsidiaries (“Sherwin Williams”)”;

2 information used in the process of developing “Gen-2,” bisphenol-A-free
coating technologies for aluminum food-grade beverage containers, owned by ToyoChem Co.
Ltd. and its affiliates and subsidiaries (“ToyoChem”); and

° resins for use in bisphenol-A-free coatings for the interior of rigid metal
packaging, owned by the Eastman Chemical Company and its affiliates and subsidiaries
(“Eastman Chemical”) located in Kingsport, Tennessee.

BACKGROUND

2. Corporations like The Coca-Cola Company (“Coca-Cola”) use various chemical
technologies to coat the inside of cans and other food and beverage containers. These chemical
technologies were designed to adhere to the container, minimize flavor loss, and prevent the
container from corroding or reacting with the food or beverage contained therein, all without
posing any threat to human health. Until recently, many containers were coated using a
polycarbonate plastic made from a chemical called bisphenol-A (“BPA”). Due to possible
harmful effects of BPA, companies like Coca-Cola began searching for alternatives to BPA; such
alternatives are known as “bisphenol-A not intended” or “BPA-NI” (“BPA-free”). These

alternatives are difficult to develop.
a During the time period of the conspiracy, Coca-Cola had agreements with
numerous companies including Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin
Williams, and ToyoChem, to conduct research and development, testing, analysis, and review of
various BPA-free-related technologies.

4, These agreements contemplated that Akzo-Nobel, TSI Owner #2, Dow Chemical,
PPG, Sherwin Williams, and ToyoChem would each disclose confidential information, including
TSI, to Coca-Cola for the narrow purpose of performing such research and development, testing,
analysis, and review. These agreements also required that Coca-Cola would take reasonable
measures to protect the confidentiality of TSI, including by requiring that TSI be further
disclosed only on a need-to-know basis and only to persons specifically approved by the owners
of the TSI.

5. XIAORONG YOU had extensive education and experience with BPA and BPA-
free coating technologies. XLIAORONG YOU claimed a Ph.D. in Polymer Science and
Engineering from Lehigh University and worked in various sophisticated roles for numerous
companies throughout the United States dating back to May 1992.

6. From in or about December 2012 through on or about August 31, 2017,
XIAORONG YOU was employed as Principal Engineer for Global Research at Coca-Cola in
Atlanta, Georgia. During her employment at Coca-Cola, XIAORONG YOU was one of a
limited number of employees with access to TSI belonging to Akzo-Nobel, TSI Owner #2, Dow
Chemical, PPG, Sherwin Williams, and ToyoChem, pursuant to the agreements discussed above.

7. Eastman Chemical, located in Kingsport, TN, also competes in the BPA-free

coating technologies business,
8. From on or about August 28, 2017 through on or about June 22, 2018,
XIAORONG YOU was employed as a Packaging Application Development Manager for
Eastman Chemical in Kingsport, Tennessee. During her employment at Eastman Chemical,
XIAORONG YOU was one of a limited number of employees with access to TSI belonging to
Eastman Chemical.

£. During the conspiracy, “China Company #1” was a company based in the
Shandong province of China. During the conspiracy, XLANGCHEN LIU was the General
Manager of China Company #1.

10. During the conspiracy, the Chinese government sponsored a program entitled
“The Thousand Talents.” This program was designed to induce individuals with advanced
technical education, training, and experience, or with access to advanced technology, residing in
Western countries to return to China and use their expertise and technology to promote China’s
economic and technological development. The Thousand Talents application process was
competitive, and those who were selected sometimes received an annual payment from the
Chinese government calculated as a percentage of the applicant’s current salary.

ll. - During the conspiracy, provincial Chinese governments had award programs
similar to the national The Thousand Talents program. The government for Shandong Province
sponsored a program entitled “Yishi-Yiyi.” Like The Thousand Talents, Yishi-Yiyi paid a
monetary award to successful applicants with proposals to bring technology to the province.

12, | HONGMEI FAN is a relative of XIAORONG YOU and lives in China.

OBJECTS OF THE CONSPIRACY

13. It was part of the conspiracy that XIAORONG YOU, XIANGCHEN LIU, and

HONGMEI FAN, acting together, conspired to steal, appropriate, copy, duplicate, photograph,
download, upload, replicate, transmit, deliver, send, mail, communicate, convey, receive, and
possess TSI related to a product or service used or intended for use in interstate or foreign
commerce, for the economic benefit of persons other than the owners of the TSI, intending or
knowing that the offense would injure Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG,
Sherwin Williams, ToyoChem, and Eastman Chemical.
MANNER AND MEANS

‘ It was part of the conspiracy that XIAORONG YOU, XIANGCHEN LIU, and
HONGMEI FAN formulated a plan and agreement that, among other things, included the
following:

14. | XIAORONG YOU, XIANGCHEN LIU, and HONGME!I FAN agreed that
XIAORONG YOU would exploit her employment with Coca-Cola and Eastman Chemical to
steal TSI belonging to Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin Williams,
ToyoChem, and Eastman Chemical.

15. | XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN agreed that
XIAORONG YOU would then use the stolen TSI to benefit China Company #1 and China
Company #2 (as defined below), among others.

16. Inexchange, XIANGCHEN LIU agreed to cause China Company #1 to pay
XIAORONG YOU for her involvement in the conspiracy and to help her obtain The Thousand
Talents award and the Yishi-Yiyi award from the Chinese government.

17. | HONGMEI FAN agreed to serve as an intermediary between XIAORONG YOU,
on the one hand, and XLANGCHEN LIU and China Company #1, on the other hand, by
negotiating with XLANGCHEN LIU and China Company #1 on XIAORONG YOU’s behalf, by

passing communications between them, by facilitating the transfer of payments from
XIANGCHEN LIU and China Company #1 to XIAORONG YOU, and by providing other
assistance.

18. | XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN agreed that they
would form a new Chinese company (“China Company #2”) in part to use the stolen TSI for the
economic benefit of at least XIAORONG YOU, XLANGCHEN LIU, HONGMEI FAN, China
Company #1, and China Company #2 and that each of China Company #1, XIAORONG YOU,
XIANGCHEN LIU, and HONGMEI FAN would own part of China Company #2.

19. XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN agreed that they
would attempt to enlist the assistance of an Italian company (“Italian Company #1”) in a joint
venture with China Company #2, for the purpose of establishing a market presence for China
Company #2 in China using Italian Company #1’s established BPA-free manufacturing abilities.

20. | XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN further agreed that
after the joint venture with Italian Company #1 had helped establish China Company #2 as a
China-based manufacturer of BPA-free coatings, China Company #2 would build a laboratory
capable of developing second-generation BPA-free coatings with the stolen TSI.

21. | XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN agreed that China
Company #2 would then compete with U.S. and foreign companies, including some of the
owners of the stolen TSI, in China and elsewhere by selling products designed, developed, and
manufactured using the stolen TSI.

OVERT ACTS

In furtherance of the conspiracy and to effect its unlawful objects, the following overt

acts, among others, were committed by XIAORONG YOU, XIANGCHEN LIU, and HONGMEI

FAN in the Eastern District of Tennessee and elsewhere:
_ 22, ‘In or about March 2017, XIAORONG YOU, XIANGCHEN LIU, and
HONGMEI FAN agreed that XIAORONG YOU would steal TSI in part for the purpose of
establishing a Chinese company to manufacture and profit from products developed using the
stolen TSI.

23. In or about the summer of 2017, XIANGCHEN LIU and China Company #1
agreed to sponsor XIAORONG YOU’s application to China’s The Thousand Talent plan so that
XIAORONG YOU, XIANGCHEN LIU, and China Company #1 could be paid by the Chinese
government to develop technology that XIAORONG YOU, XIANGCHEN LIU, and HONGMEI
FAN knew to be derived from stolen TSI. |

24. In or about the summer of 2017, XLANGCHEN LIU and China Company #1
agreed to sponsor XIAORONG YOU’s application to China’s Yishi-Yiyi program so that
XIAORONG YOU, XIANGCHEN LIU, and China Company #1 could be paid by the Chinese
government to develop technology that XIAORONG YOU, XIANGCHEN LIU, and HONGMEI
FAN knew to be derived from stolen TSI.

25. | Onor about August 10, 2017, XIAORONG YOU, in exchange for a payment
from Coca-Cola of approximately $33,912, signed a written agreement in which she falsely
represented to Coca-Cola that she had not retained, and no longer had access to, any TSI or

confidential information.

26. On or about August 17, 2017, XLAORONG YOU traveled to China for the
purpose of defending, with XIANGCHEN LIU’s assistance, her application to the Yishi-Yiyi

program using the stolen TSI.
27. Onor about August 25, 2017, XIAORONG YOU opened files containing TSI on

a computer and took photographs of those TSI files while they were open on the computer

8
screen, to bypass Coca-Cola’s security measures.

28. Onor about August 29, 2017 and October 2, 2017, XIAORONG YOU transferred
TSI stolen from Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin Williams, and
ToyoChem to an external hard drive in her possession.

29. | Onor about the last week of August, 2017, XLAORONG YOU obtained
employment at Eastman Chemical in part for the purpose of stealing TSI in furtherance of the
conspiracy. |

30. | From on or about September 17, 2017 through on or about September 21, 2017,
XIAORONG YOU traveled from the Eastern District of Tennessee to China for the purpose of
defending, with XLANGCHEN LIU’s assistance, her application to The Thousand Talents plan
using the stolen TSI.

31. Onor about October 23, 2017, HONGMEI FAN forwarded to XIAORONG YOU
a message from XIANGCHEN LIU in which XLANGCHEN LIU stated that he submitted false
information to one of the talent programs in order to increase the possible monetary award they
could receive.

32. | Onor about September 29, 2017, October 23, 2017, March 1, 2018, March 7,
2018, April 5, 2018, April 11, 2018, May 27, 2018, and May 31, 2018, among other dates,
HONGMEI FAN forwarded or conveyed to XIAORONG YOU messages from XIANGCHEN
LIU made in furtherance of the conspiracy. These facilitated communications pertained to a
variety of topics germane to the conspiracy, including the formation of China Company #2, the
various equity shares of China Company #2 to be owned by each conspirator, the result of The
Thousand Talents application, the amounts paid by the Yishi-Yiyi program, building a project

team for purposes of expanding the operations of China Company #1, concealing X:AORONG
YOU’s involvement in the conspiracy to protect her while she remained in the United States, the
process of approaching Italian Company #1 to be part of a joint venture, and paying
XIAORONG YOU for the work she had already done in furtherance of the conspiracy, among
other topics.

33. In or about April 2018, XIAORONG YOU traveled from the Eastern District of
Tennessee to China and met with XIANGCHEN LIU for the purpose of presenting market
research to the management of China Company #1, finalizing the terms of a written agreement
made in furtherance of the conspiracy and discussing the next steps of the conspiracy, including
forming China Company #2 and establishing a joint venture with Italian Company #1.

34. Onor about May 5, 2018, XIAORONG YOU and China Company #1, with
XIANGCHEN LIU’s collaboration, entered into a written “collaboration agreement” setting
forth some of the terms of their conspiracy. |

35. | Onor about June 11, 2018, XIAORONG YOU took photos of Eastman Chemical
laboratory equipment located in secure and restricted Eastman Chemical laboratories in the
Eastern District of Tennessee for the purpose of showing XLANGCHEN LIU and others
involved in the conspiracy the types of industrial laboratory equipment needed to further the
conspiracy.

36. Onor about June 21, 2018, XIAORONG YOU, while in the Eastern District of
Tennessee, knowing that she was about to be fired from Eastman Chemical, uploaded to her
Google Drive account, by wire transmission in interstate or foreign commerce, files containing
TSI that she had stolen from Eastman Chemical.

37. | Onor about June 21 and June 22, 2018, XIAORONG YOU, for the purpose of

deceiving Eastman Chemical, represented falsely to Eastman Chemical that XIAORONG YOU

10
 

had not retained copies of confidential information containing TSI owned by Eastman Chemical.

38. On or about June 22, 2018, XIAORONG YOU, while working for Eastman
Chemical and living in the Eastern District of Tennessee, knowingly possessed an external hard
drive containing TSI stolen from Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin
Williams, ToyoChem, and Eastman Chemical with the intent to use that TSI to the detriment of
its owners.

39. On or about the evening of June 22, 2018, XIAORONG YOU, having been
caught in possession of stolen TSI, attempted unsuccessfully to cause a representative of
Eastman Chemical to destroy evidence that XLAORONG YOU had copied stolen TSI to the
external hard drive in her possession.

All in violation of 18 U.S.C. § 1832(a)(5).

COUNTS TWO - EIGHT
(Theft of Trade Secrets, 18 U.S.C. § 1832(a)(3))

40. Paragraphs 1(d) through 39 are incorporated herein by reference and re-alleged as
though fully set forth in the following counts.

41. Onor about June 22, 2018, in the Eastern District of Tennessee, XIAORONG
YOU, with intent to convert the trade secrets identified in the chart below, each of which was
related to a product and service used in and intended for use in interstate and foreign commerce,
to the economic benefit of persons other than the trade secret owner specified in the chart below,

and intending and knowing that the offense would injure the owner specified in the chart below,

I]
 

knowingly possessed such information, knowing the same to have been stolen and appropriated,

obtained, and converted without authorization:

     

Was tas
fe x ‘atau 3S PISBSs

A formulation for a BPA-free coating for use
inside cans (i.e., beer or other beverage cans) that
TWO Akzo-Nobel | prevents the contents of the can from interacting $7,300,000
with the metal surface of the can over time,
owned by Akzo-Nobel.

The chemical substances used to create a
THREE | TSI Owner #2 | substitute for epoxy coatings containing BPA, $1,500,000
owned by TSI Owner #2.

Newly-developed BPA-free polyolefin dispersion
coatings for the inside of food and drink cans,
such as aluminum soda cans, that protect both the

can from corrosion and its contents from $25,000,000
contamination by the can’s material, owned by
Dow Chemical

Formulas used to develop BPA-free interior
FIVE PPG sprays for aluminum and steel food and beverage | $39,000,000
cans, owned by PPG.

The development of BPA-free liquid coating
compositions for forming FDA-compliant and
Sherwin EU-compliant, food-contact-safe coatings on the $30,000,000
Williams surfaces of metal beverage cans and in the a
development of analogous coatings for metal
food cans, owned by Sherwin Williams.

Information used in the process of developing

 

 

 

FOUR | Dow Chemical

 

 

SIX

 

 

 

 

 

 

 

EVEN “Gen-2,” BPA-free coating technologies for
. Dy aluminum food-grade beverage containers, $3,800,000
owned by ToyoChem.
er Resins for use in BPA-free coatings for the
EIGHT Chemical interior of rigid metal packaging, owned by $13,000,000
— Eastman Chemical.

 

Each count being in violation of 18 U.S.C. § 1832(a)(3).

12
COUNT NINE
(Wire Fraud, 18 U.S.C. § 1343)

42. Paragraphs 1(d) through 39 are incorporated herein by reference and re-alleged as
though fully set forth in the following count.

43. From on or about June 21, 201 8 to on or about June 22, 2018, in the Eastern
District of Tennessee, the defendant, XIAORONG YOU, having devised and intending to devise
a scheme to defraud, and to obtain money and property by means of materially false or
fraudulent pretenses, representations, and promises, transmitted and caused to be transmitted by
means of wire communication in interstate and foreign commerce writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme and artifice; that is, XIAORONG
YOU uploaded trade secret information owned by Eastman Chemical by means of wire
communication in interstate commerce to XIAORONG YOU’s personal Google Drive account,

_ and then represented falsely to Eastman Chemical that XIAORONG YOU had not retained

copies of trade secret information owned by Eastman Chemical, in violation of 18 U.S.C. § 1343.

COUNT TEN
(Conspiracy to Commit Economic Espionage, 18 U.S.C. § 1831(a)(5))

44. Paragraphs 1(d) through 39 are incorporated herein by reference and re- alleged as
though fully set forth in the following count.

45. Beginning not later than on or about March 16, 2017 and continuing through at
least on or about November 10, 2018, in the Eastern District of Tennessee and elsewhere, the
defendants XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN, intending and

knowing that the offense would benefit any foreign government, foreign instrumentality, or
13
foreign agent, namely the Chinese Communist Party and governments of the People’s Republic
of China and of the Province of Shandong and the City of Weihai as well as China Company #1,
knowingly conspired and agreed together and with other persons known and unknown to the
grand jury, to:

(a) knowingly steal and without authorization appropriate, take, carry away,
and conceal, and by fraud, artifice, and deception obtain trade secrets belonging to Akzo-Nobel,
TSI Owner #2, Dow Chemical, PPG, Sherwin Williams, ToyoChem, and Eastman Chemical, in
violation of 18 U.S.C. § 1831(a)(1);

(b) knowingly and without authorization copy, duplicate, photograph,
download, upload, alter, photocopy, replicate, transmit, deliver, send, mail, communicate, and
convey trade secrets belonging to Akzo-Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin
Williams, ToyoChem, and Eastman Chemical, in violation of 18 U.S.C. § 1831(a)(2); and

(c) knowingly receive, buy, and possess trade secrets belonging to Akzo-
Nobel, TSI Owner #2, Dow Chemical, PPG, Sherwin Williams, ToyoChem, and Eastman
Chemical, knowing the same to have been stolen and appropriated, obtained, and converted
without authorization, in violation of 18 U.S.C. § 1831(a)(3).

OBJECTS OF THE CONSPIRACY
46. In addition to the objects set forth in paragraph 13, it was part of the conspiracy
‘ that XLAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN, acting together, conspired to
use the stolen TSI to knowingly and intentionally benefit the Chinese Communist Party and
governments of the People’s Republic of China and of the Province of Shandong and the City of

Weihai, and China Company #1.

14
MANNER AND MEANS

It was part of the conspiracy that XIAORONG YOU, XIANGCHEN LIU, and
HONGMEI FAN formulated a plan and agreement that, among other things, in addition to the
manner and means described in paragraphs 14 through 21, included the following:

47. During the conspiracy, XIAORONG YOU, XIANGCHEN LIU, and HONGMEI
FAN applied to The Thousand Talents plan and Yishi-Yiyi program because they knew that the
Chinese government used them to obtain technology by lawful and by unlawful means and that
they provided funding to sponsor technology projects, including funding for research and
development, platform construction, and industrialization.

48. Inexchange, XIANGCHEN LIU agreed to cause China Company #1 to pay
XIAORONG YOU for her involvement in the conspiracy and to help her obtain The Thousand
Talents plan and the Yishi-Yiyi program from the Chinese government by causing China
Company #1 to sponsor XIAORONG YOU’S applications to such Chinese-government
programs. Funding from the Chinese government from those awards would also be used to
research, develop, and commercialize BPA-free coatings using the stolen TSI.

49. China Company #1 would become a foreign instrumentality of the Chinese
government because it was substantially sponsored by The Thousand Talents and Yishi-Yiyi
programs to execute and complete the BPA-free coatings project.

50. | XIAORONG YOU, XIANGCHEN LIU, and HONGME!I FAN intended and
knew that their plan to use the stolen TSI would benefit the Chinese Communist Party and

governments of the People’s Republic of China and of the Province of Shandong and the City of

Weihai, and China Company #1.

15
OVERT ACTS

In furtherance of the conspiracy and to effect its unlawful objects, the following overt
acts, in addition to those overt acts described in paragraphs 22 through 39, were committed by
XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN in the Eastern District of
Tennessee and elsewhere:

51.  Onor about June 27, 2018, XIAORONG YOU emailed representatives of Italian
Company #1 to request assistance from Italian Company #1 obtaining invitations for her
business partner in China to travel from China to Italy to meet with representatives of Italian
Company #1.

52. On or about June 29, 2018, XIAORONG YOU emailed to representatives of
Italian Company #1 a list of the Chinese government officials for whom XLAQRONG YOU
needed assistance in obtaining formal invitation letters to travel! from China to Italy to meet with
“potential business partners,” including Italian Company #1, which list included the names,
birthdates, and titles of approximately six Chinese government officials.

53. Onor about July 5, 2018, XIAORONG YOU emailed representatives of Italian
Company #1 to inform them that the formal invitation letters should be sufficient to obtain travel
approval because XLAORONG YOU’s “Chinese partners told [her] that they were able to begin
the passport and visa process with these letters.”

54. From on or about August 26, 2018 through on or about September 5, 2018,
XIAORONG YOU flew to China, picked up numerous Chinese government officials, and then
flew with them to Italy to meet with representatives of Italian Company #1.

55. | Onor about September 5, 2018, XLAORONG YOU, upon returning to the United

States through Hartfield-Jackson Atlanta International Airport, made materially false, fictitious,

16
and fraudulent statements and representations to an agent of the Department of Homeland
Security, Homeland Security Investigations, regarding the purpose of her then-completed trip.

56. On or about September 27, 2018, XIAORONG YOU emailed representatives of
Italian Company #1 to explain that the Chinese government officials were impressed with Italian
Company #1 and to inform Italian Company #1 that “the governor of Shandong province and
Mayor of [W]eihai would like to visit your company.”

57. On or about October 10, 2018, XLAORONG YOU emailed representatives of
Italian Company #1 to inform them that “[t]he Chinese government team . . . would like to visit
your company at 9:30am on 11/9/18” and to request invitation letters for a number of Chinese
government officials and other co-conspirators identified on a list attached to that email.

58. | Onor about October 17, 2018, XIAORONG YOU emailed representatives of
Italian Company #1 regarding the pending second meeting between XLAORONG YOU, Chinese
government officials, and representatives of Italian Company #1, to: (a) inform them that “the
governor [of Shandong] wants to meet their VIP guests;” (b) inform them that XIAOQRONG
YOU was coordinating a proposed agreement between Italian Company #1 and China Company
#1 because “these government officials need show [sic] the government that they are helping to
open up the Chinese market”; and (c) identify the various persons, including Chinese
government officials, who would fly to Italy for the second meeting.

59. | Onor about October 28, 2018, XIAORONG YOU emailed representatives of
Italian Company #1 that in the pending second meeting, scheduled for November 9, 2018, “the[]

Chinese government officials would like to have a photo op for signing ceremony.”

17
60. From on or about November 7, 2018 through on or about November 10, 2018,
XIAORONG YOU and numerous Chinese government officials traveled to Italy to meet with
representatives of Italian Company #1.

All in violation of 18 U.S.C. § 1831(a)(5).

COUNT ELEVEN
(Economic Espionage, 18 U.S.C. § 1831(a)(3))

61. Paragraphs 1(d) through 39 and paragraphs 46 through 60 are incorporated herein
by reference and re-alleged as though fully set forth in the following count.

62. Onor about June 22, 2018, in the Eastern District of Tennessee, XIAORONG
YOU, intending and knowing that the offense would benefit any foreign government, foreign
instrumentality, or foreign agent, namely the Chinese Communist Party and governments of the
People’s Republic of China and of the Province of Shandong and the City of Weihai as well as
China Company #1, knowingly possessed trade secrets owned by Akzo-Nobel, TSI Owner #2,
Dow Chemical, PPG, Sherwin Williams, ToyoChem, and Eastman Chemical, knowing the same
to have been stolen and appropriated, obtained, and converted without authorization, in violation

of 18 U.S.C. § 1831(a)(3).

FORFEITURE ALLEGATION,

Upon conviction of any of the offenses set forth in Counts One through Eleven of this
Indictment, the defendants XIAORONG YOU, XIANGCHEN LIU, and HONGMEI FAN shall

forfeit to the United States, pursuant to 18 U.S.C. § 2323(b) any property used, or intended to be
18
used, in any manner or part to commit or to facilitate the commission of such offenses and any
property constituting or derived from any proceeds obtained directly or indirectly as a result of
the commission of the offenses of 18 U.S.C. §§ 1831 and 1832; and pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461, defendant XIAORONG YOU, shall forfeit any property,
real or personal, which constitutes or is derived from proceeds traceable to the violation of 18
U.S.C. § 1343, including but not limited to:

(a) Western Digital External Hard Drive SN# WXD1A20H8933;

(b) Western Digital External Hard Drive SN# WX11AC7RTNUV; and

(c) Any and all partial or complete duplicates, copies, downloads, and/or storage of said

property, including without limitation the partial or complete copies of said property
stored on defendant X:AORONG YOU’s personal Google Drive account
X30080@gmail.com.

If any of the property described above, as a result of any act or omission of the
defendants: (a) cannot be located upon the exercise of due diligence; (b) has been transferred or
sold to, or deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or (e) has been commingled with other property
which cannot be divided without difficulty; the United States of America shal! be entitled to
forfeiture of substitute property pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.
§§ 2323(b)(2) and 982(b)(1).

* * * * *

19
A True Bill:

 

Approved:

By:

By:

By:

  

    

  

J. Douglas Overbey
United States Attorney

  

imothy C. Harke
Assistant United’States Attorney

Wie Mt

Nicholas O. Hunter
Trial Attorney, National Security Division
U.S. Department of Justice

  

<7. blabogzeralee’
Matthew R.Walc%ewski

Senior Counsel, Computer Crimé & Intellectual Property Section
U.S. Department of Justice

20
